Case 1:20-cv-01017 Document 1-1 Filed 08/31/20 Page 1 of 4 PagelD# 4

 

RICHMOND CITY CIRCUIT COURT
Civil Division
400 NORTH 9TH STREET
RICHMOND VA 23219

Summons

To: KROGER. Case No, 760CL20003576-00
‘SERVE: CORPORATION SERVICE

COMPANY, REGISTERED AGENT
100 SHOCKOE SLIP, SECOND FLOOR
RICHMOND VA 23219

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be

taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.

Done in the name of the Commonwealth of Virginia on,Tuesday, August 04, 2020

Clerk of Court: EDWARD F

   

 

UD (C)ERK/DEPUTY CLERK )
Instructions:

Hearing Official:

KROL, MICHAEL R

6601 IRONGATE SQUARE, SUITE A
RICHMOND VA 23234 EXHIBIT

804.271.1969

Attomey's name:

tabbies*
Case 1:20-cv-01017 Document 1-1 Filed 08/31/20 Page 2 of 4 PagelD# 5

 

RICHMOND CITY CIRCUIT COURT
Civil Division
400 NORTH 9TH STREET
RICHMOND VA 23219

Summons

To; KROGER GROCERY STO Case No, 760CL20003576-00
SERVE: CORPORATION SERVICE

COMPANY, REGISTERED AGENT
100 SHOCKOE SLIP, SECOND FLOOR
RICHMOND VA 23219

- The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.

Done in the name of the Commonwealth of Virginia on,Tuesday, August 04, 2020

 
     
 

a

Clerk of Court: EDWA RD

U/ (CIERK/DEPUTY CLERK )
Instructions:

Hearing Official:

KROL, MICHAEL R

6601 IRONGATE SQUARE, SUITE A
RICHMOND VA 23234

804.271.1969

Attorney's name:
Case 1:20-cv-01017 Document 1-1 Filed 08/31/20 Page 3 of 4 PagelD# 6

 

RICHMOND CITY CIRCUIT COURT
Civil Division
400 NORTH 9TH STREET
RICHMOND VA 23219

Summons

To: KROGER LIMITED PARTNERSHIP I _ Case No, 760CL20003576-00
SERVE: CORPORATION SERVICE
COMPANY, REGISTERED AGENT.
100 SHOCKOE SLIP, SECOND FLOOR
RICHMOND VA 23219

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading. in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.

Done in the name of the Com

  

wealth of Virginia on, Tuesday, August 04, 2020

Clerk of Court: EDWARD F JEWETT y

A Hi

Lio

iT J (GLERK/DEPUTY CLERK )
Instructions: /

 

Hearing Official:

acne? _ KROL, MICHAEL R
omey's name: 6601 IRONGATE SQUARE, SUITE A
RICHMOND VA 23234
804.271.1969
Case 1:20-cv-01017 Document 1-1 Filed 08/31/20 Page 4 of 4 PagelD# 7

 

Civil Division
400 NORTH 9TH STREET
RICHMOND VA 23219

Summons

To:_KROGER COMPANY Case No. 760CL20003576-00
SERVE: CORPORATION SERVICE

COMPANY, REGISTERED AGENT
100 SHOCKOE SLIP, SECOND FLOOR
RICHMOND VA 23219

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.

Done in the name of the Co

   
 

ff oye h of Virginia on, Tuesday, August 04, 2020

  

Clerk of Court: EDW.

 

: i
/ / (CEERK/DEPUTY CLERK )
Instructions:
Hearing Official:

z ,; _ KROL, MICHAEL R

torney'sname: = 601 IRONGATE SQUARE, SUITE A
RICHMOND VA 23234
804.271.1969
